OPINION OF THE COURT
Memorandum.
On summary consideration, the order of the Appellate Division should be affirmed, with costs.
*903The action of the arbitrator exceeded no limitation, either express or implied, in the arbitration provision of the collective bargaining agreement. Under its rule V(4) the arbitrator had the power and authority to adjudge “the sufficiency and reasonableness of the cause [for disciplinary action] stated by the Company”. If he found the cause “insufficient and unreasonable”, reinstatement to employment with back pay and benefits for the period of discharge was mandated. Contrary to petitioner’s assertion, however, the arbitrator in this instance made no such finding of exoneration; indeed, he concluded that petitioner’s conduct “warranted serious disciplinary action”. Absent the required predicate finding of insufficiency or unreasonableness, the mandate of rule V(4) requiring payment of back wages on reinstatement to employment never became applicable. The arbitrator was thus left free to fashion an appropriate remedy in accordance with the submission of the parties.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
On summary consideration, order affirmed, with costs, in a memorandum.